Citation Nr: 1548014	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-11 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to April 1975, with additional Air Force Reserve service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board at the RO in his March 2013 substantive appeal; however, he failed to appear for the hearing scheduled in February 2014 and has not submitted good cause therefor.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2015).

When this case was before the Board in April 2015, it was remanded for additional development and has since been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide an additional VA examination.  Specifically, the September 2012 VA examiner determined that tinnitus was less likely than not incurred in or caused by service.  The examiner based this opinion on the Veteran's denial that he had tinnitus during the VA examination.  However, the Veteran clarified that his complaints of hearing loss included ringing of the ears.  See March 2013 substantive appeal.  Thus, it is unclear if the Veteran understood the VA examiner's questioning with respect to tinnitus.  Moreover, it does not appear that the examiner attempted to elicit a history as to the onset and symptomatology of the disorder based on her conclusion that the Veteran did not report tinnitus.  

Moreover, an August 2015 addendum opinion found that the Veteran's tinnitus is less likely than not related to military acoustic trauma based on normal hearing sensitivity at the time of enlistment and at discharge coupled with the lack of in-service complaints of tinnitus.  As it is unclear whether a complete history was elicited from the Veteran at the time of the VA examination with regard to tinnitus, any subsequent medical opinion is based on an inaccurate factual history of onset and symptomatology.  In addition, the examiner did not comment whether the Veteran's tinnitus may be related to his military occupational specialty (MOS) as a missile systems analyst specialist.  Although not listed in the VA's Duty MOS Noise Exposure Listing, that listing does indicate that missile and space systems maintenance have highly probable noise exposure.  Accordingly, the Board finds that a new VA examination and medical opinion would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.
 
3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of his tinnitus.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must elicit from the Veteran a full history of the onset of his ringing in the ears and a history of his MOS duties during service, to include how he was exposed to noise.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding the onset of tinnitus, the examiner must provide an opinion whether it at least as likely as not (a 50 percent or greater probability) that tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including noise exposure therein.

The examiner must discuss the following: 1) the Veteran's in-service noise exposure related to his occupational duties as a missile systems analyst specialist; 2) the medical significance, if any, of a January 1974 report noting earache, very red ears, and an assessment related to the tympanic membrane; 3) post-service occupational and recreational noise exposure; and 4) the Veteran's lay statements.

In providing this opinion, the examiner must discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that tinnitus was caused by noise exposure in service as opposed to some other cause. 
 
4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




